Blanchard, J.
Plaintiff recovered a judgment of six cents damages for a violation Of the following paper writing: “Automatic Vending Company, 240 West 23rd Street, Rew York.
“ Contract.
“Machine Company, February 16, 1902.-
“ In consideration of receiving thirty per cent, of the gross receipts of the machine I/we Heins hereby agree to give Automatic Vending Company the exclusive right to place one automatic penny-in-the-slot weighing machine in a prominent location, to be approved by the said company, 802 Col. Ave. for a period of one year. Said right to continue thereafter until a notice in writing of at least thirty days has been given to the Automatic Vending Company for its removal. August Hunts,
802 Col. Ave.
“ This machine is the property of the Automatic Vending Company and any sale or other disposal of it is larceny, and will be prosecuted accordingly.”
From this judgment defendant has appealed. It would seem that this case was in the nature of a test of the validity of the writing set forth.
There is some dispute as to the precise nature of this writing, whether it be a license, revocable at the will of the defendant, or a license revocable only after a fixed period of time, or a contract. Whatever the paper may be termed, it does contain a clause binding the defendant to keep the plaintiff’s machine for one year. However, it is unnecessary to the determination of this appeal to pass upon the precise nature of the paper writing. Its effect was simply to bind the defendant to maintain plaintiff’s machine on his premises, and there was no corresponding obligation on the part, of the plaintiff. There was no obligation on plaintiff’s part to even place the machine on defendant’s premises, and even, if placed there, there was no obligation to continue it. The paper was unilateral; there was no mutuality, and, therefore, it was not enforcible by either party. Chicago & G. E. R. R. Co. v. Dane, 43 N. Y. 240; Rafolovitz v. American Tobacco Co., 29 Abb. N. C. 406; affd., 73 Hun, 87, 88; Hurd v. Gill, 45 N. Y. 341, 343; Wilkenson v. Heavenrick, 58 Mich. 574; American Cotion Oil Co. v. Kirk, 68 Fed. Repr. 791, 794; Baltimore & Ohio R. R. Co. v. Potomac Coal Co., 51 Md. 327.
*790It may be said that the clause giving thirty per cent, of the profits to the defendant was a consideration making the paper "binding, but this only accrued in the event the machine was placed •on defendant’s premises and retained there, and the retention of the machine was optional with the plaintiff.
The judgment should be reversed, with costs, and a new trial •ordered, with costs to the appellant to abide the event.
Freedman, P. J., and MacLean, J., concur.
. Judgment reversed, with costs and new trial ordered, with costs to appellant to abide event.